PROPOSED EXAMINER’S AMENDMENT
The examiner proposes the following amendments in order to place the instant application in condition for allowance.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): A nano drug delivery system, comprising a biofilm-coated drug nanocrystal, [[ ]] wherein the drug is in the physical form of a nanocrystal, and the drug nanocrystal is [[ ]] coated with a biofilm; wherein, a surface of the nano drug delivery system is further modified by a targeting molecule to construct the nano drug delivery system as a nano drug delivery system of a biofilm-coated nanocrystal with an active targeting capability,
the targeting molecule is a polypeptide targeting molecule; and
the polypeptide targeting molecule is one or more selected the group consisting of: RGD, YAP, WVAP, A7R, and CDX;
wherein, the drug is at least one selected from the group consisting of a therapeutic drug and a diagnostic agent;
wherein, the therapeutic drug is one or more selected from the group consisting of: an anti-tumor drug, an anti-infective drug, an anti-cardiovascular disease drug, an anti-lymphatic system disorder drug, an anti-immune system disorder drug, and an analgesic drug, and the therapeutic drug is in the physical form of the nanocrystal;
wherein, the anti-tumor drug is one selected from the group consisting of: a taxane drug, an anthracycline drug, a camptothecin drug, a vincristine drug, and a 
wherein, the diagnostic agent is one or more selected from the group consisting of: a fluorescent substance and a near-infrared dye, and the diagnostic agent is in the physical form of the nanocrystal and
wherein, the biofilm has a membrane structure with a lipid bilayer, and the biofiim is a natural cell membrane; wherein the natural cell membrane is one or more selected from the group consisting of: an erythrocyte membrane, a platelet membrane, a macrophage membrane, a leukocyte membrane, and a tumor cell membrane.


X) Claim 2 is proposed to be cancelled without prejudice or disclaimer. The reason is because it is unclear what is meant by “skeleton” or “drug reservoir”, and it is therefore unclear as to how claim 2 further limits the claim scope. Additionally, it is unclear how a nanocrystal can be a drug reservoir. Therefore, the examiner is proposing cancelling this claim.

X) Claim 3 is proposed to be cancelled without prejudice or disclaimer. The reason for the proposed claim cancellation is that it is unclear as to what exactly is a chemical method, and what exactly is a physical method, how they differ from each other, and how this limitation further limits the claim scope. Therefore, the examiner is proposing to cancel this claim.

X) Claim 4 is proposed to be allowed without further amendment.

X) Claims 5-9 have already been cancelled.

X) Claim 10 is proposed to be cancelled without prejudice or disclaimer. The reason for the proposed cancellation of claim 5 is because there are multiple issues regarding this claim. First, the preamble is drawn to a method of preparing the claim composition; however, limitations later in the claim are drawn to “directly using”, indicating that it is unclear whether the claimed invention is drawn to a method of making the claimed composition or a method of using the claimed composition. Additionally, the issues regarding “rigid supporting skeleton” and “physical form” (e.g. as compared with the chemical form), as applicable to claims above, are also applicable to claim 10.

X) Claim 11 has already been cancelled.

X) Claim 12 is proposed to be amended in the following manner:
Claim 12 (Proposed Amendment): A method [[ ]] comprising administering the nano drug delivery system of claim 1 to a subject in [[ ]] need thereof.

X) Claim 13 has already been cancelled.

X) Claim 14 is proposed to be cancelled without prejudice or disclaimer as it depends from a claim that is already cancelled, and the additional limitations of this claim have already been set forth in claim 4.

X) Claim 15 is proposed to be cancelled without prejudice or disclaimer as it depends from a claim that is already cancelled, and the additional limitations of this claim have already been set forth in claim 4.

X) Claim 16 is proposed to be cancelled without prejudice or disclaimer as it depends from a claim that is already cancelled, and the additional limitations of this claim have already been set forth in claim 4.

X) Claims 17-20 have already been cancelled.


Reasons For Indicating Allowable Subject Matter – Close Prior Art
As close prior art, the examiner cites Ren et al. (Biomaterials, Vol. 92, 2016, pages 13-24).
Ren Reference: Ren et al. (hereafter referred to as Ren) is drawn to a magnetic nanocluster camouflaged by a red blood cell membrane, as of Ren, page 13, title and abstract. See e.g. page 15, Figure 1, reproduced below.

    PNG
    media_image1.png
    571
    755
    media_image1.png
    Greyscale

Claim 1 requires a drug in physical form as a nanocrystal. The examiner previously took the position that the iron oxide of Ren reads on the required drug nanocrystal. However, in view of the amendments to claim 1, the claim recites a list of therapeutic and diagnostic agents from which the claimed drug may be selected. As best understood by the examiner, iron oxide, as of Ren, is not in the scope of the drugs currently recited by instant claim 1.
Ren Reference and Zhang Reference: The examiner also previously rejected prior claim 6 (which has now been cancelled and whose limitations have now been incorporated into claim 1) over Ren et al. (Biomaterials, Vol. 92, 2016, pages 13-24) in view of Zhang et al. (US 2013/0337066 A1). Zhang et al. (hereafter referred to as Zhang) is drawn to a membrane encapsulated nanoparticle, as of Zhang, title and abstract. In one embodiment, Zhang teaches red blood cell cloaked nanoparticles, as of Zhang, page 24, starting at paragraph 0329. Zhang teaches a particle comprising doxorubicin, as of Zhang, page 24, paragraph 0333. As best understood by the examiner, doxorubicin is an anthracycline drug.
Nevertheless, as best understood by the examiner, Zhang does not teach a nanocrystal. Therefore, Zhang differs from the claimed invention because there is no evidence that the active agent in Zhang (such as doxorubicin) would have inherently been in the form of a nanocrystal. The fact that a certain result or characteristic (e.g. doxorubicin or another organic therapeutic drug being in the form of a nanocrystal) may occur or be present in the prior art (e.g. the teachings of Zhang) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
The examiner previously rejected claim 6 (whose limitations have now been incorporated into claim 1) over the combination of Ren with Zhang. Upon further review, the examiner takes the position that this combination fails to teach a recited drug in the form of a nanocrystal. While the combination of Ren and Zhang appears to teach iron oxide in the physical form of a nanocrystal, the combination of Ren and Zhang does not teach doxorubicin or another organic small molecule therapeutic or diagnostic substance in the form of a nanocrystal. The examiner takes the position that just 
As such the previously applied rejections over Ren by itself and the combination of Ren in view of Zhang together have been withdrawn.
Schilt Reference: As relevant art, the examiner cites Schilt et al. (Biochimica et Biophysica Acta 1860 (2016), pages 108-119). Schilt et al. (hereafter referred to as Schilt) is drawn to PEGylated nanoliposomes comprising doxorubicin, as of Schilt, page 108, title and abstract. The composition of Schilt may have the following structure, as of Schilt, page 117, left column, figure 8, reproduced below.

    PNG
    media_image2.png
    619
    575
    media_image2.png
    Greyscale

As to the required drug nanocrystal of claim 1, Schilt indicates that doxorubicin is present in the form of a crystal, as of Schilt, at least as of page 111, right column, Table 
Schilt differs from the claimed invention because Schilt does not teach a biofilm that is an erythrocyte membrane, a platelet membrane, a macrophage membrane, a leukocyte membrane, or a tumor cell membrane. In contrast, the biofilm of Schilt is an artificial lipid bilayer that is not derived from any of the recited cell types. The skilled artisan would have expected that the cell membrane derived biofilm of the claimed invention would have included membrane proteins that would not have been present in the lipid bilayer in Schilt. The skilled artisan would also have expected there to have been differences in lipid composition between the claimed membranes and the bilayer of Schilt.
There would have been no motivation for the skilled artisan to have substituted a natural cell membrane in place of the lipid bilayer of Schilt. Furthermore, even, purely en arguendo, there were such a motivation, there would have been no reasonable expectation that the resultant composition would have comprised a drug in the form of a nanocrystal as compared with a drug in a different physical form (e.g. such as an amorphous form or dissolved).


Conclusion
The instant application is not currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612